office_of_chief_counsel internal_revenue_service memorandum number release date cc pa br --------------- gl-101310-08 uilc date date to charles m berlau senior counsel small_business self-employed from peter j devlin chief branch procedure administration subject llc and letter this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 is a final notice_of_intent_to_levy and right to a hearing letter or lt-11 cdp_notice a legally sufficient notice in respect to the collection of tax_liabilities from a disregarded single-owner limited_liability_company llc where the notice lists only the name of the llc’s owner omitting his social_security_number does the single owner of a disregarded llc make a valid request for a collection_due_process cdp hearing upon submitting to the service a request for a collection_due_process_hearing form and on it listing the single owner’s name and the ein of the llc conclusion sec_1 yes gl-101310-08 no assuming that the llc’s owner is the taxpayer for the particular tax at issue the regulations require the taxpayer’s identification_number the regulations however provide flexibility in that a taxpayer will be given a reasonable_time period to make corrections to a timely written cdp hearing request that does not satisfy all of the requirements in such regulation sec_301_6320-1 q-c1 and a-c1 iii and c q-c1 and a-c1 iii facts the office of appeals has questioned the validity of cdp notices and cdp hearing request forms in the context of collection actions involving single-owner disregarded llcs one person observed that a new irm provision states that the single- owner’s name should be used on the cdp_notice along with the ein associated with the assessment irm the social_security_number of the llc’s single-owner who is the taxpayer is not listed in the cdp_notice the inquiry also states c onfusion in this area results from the fact that the desk reference guide - llc for revenue officers rev indicates that if employment_taxes were reported in the name and ein of the disregarded llc then the llc is the taxpayer on ics they are to then create a new name line using the procedures earlier in the chapter and to select it when generating the cdp_notice to the single member owner with the ein of the assessment thus the cdp_notice is sent to the single member owner but uses the ein of the llc as opposed to the ssn of the single member owner law and analysis identification of the person in cdp notices the starting point in addressing the validity of cdp_notice whether furnished to a taxpayer in connection with the filing of a notice_of_federal_tax_lien nftl or proposed levy is the statute and implementing regulations neither the statute nor regulations require a taxpayer_identification_number whether a social_security_number or employer_identification_number to be included on a cdp_notice this states letter must be sent to the taxpayer prior to levy generate it through ics selecting the correct name line according to above include the ein of the assessment so proper transaction codes are generated this refers to a training guide known as the desk reference guide limited_liability companies for revenue officers trng rev gl-101310-08 sec_6330 states that no levy may be initiated to collect outstanding tax unless the service first notifies the person in writing of his right to a cdp hearing before such levy is made subsection a requires that the cdp_notice include i the amount of the unpaid tax ii a statement informing the taxpayer of his right to request a hearing during the 30-day period beginning on the date shown on the cdp_notice iii the proposed levy action by the secretary and the rights of the taxpayer including brief statements identifying the i r c provisions relating to levy and sale the procedures applicable to levy and sale administrative appeals available to the taxpayer regarding a levy and sale and applicable procedures alternatives available to taxpayer to prevent levy and the i r c provisions relating to the redemption of property and release of liens on property sec_6330 the courts have not addressed whether a cdp_notice is invalid for the service’s failure to include a single-owner’s social_security_number in connection with the collection of tax from a disregarded llc the courts have addressed this issue in considering other service notices when the service makes an assessment pursuant to sec_6203 it must identify the taxpayer but need not include an identifying number 61_fsupp2d_836 n s d ind aff’d 224_f3d_627 7th cir cert_denied 531_us_112 121_sct_851 ein not required on records supporting assessment gongware v internal_revenue_service u s tax cas cch pbig_number 3d cir assessments against responsible corporate officer for trust fund recovery penalty valid even though they contained wrong address of taxpayer and transposed his social_security_number with that of other corporate officer moore v united_states u s t c cch pbig_number e d cal assessment valid even though service used social_security_number of the taxpayer’s son where taxpayer was properly identified by name and address see also 116_fsupp2d_1007 s d ind assessment against marvin l and barbara j barnes ptr and which listed ein valid irrespective of whether business was operated as sole_proprietorship or partnership where record showed that taxpayers were aware of potential tax_liability and did not demonstrate confusion caused by parties listed in assessment moreover deficiency notices issued pursuant to sec_6212 with a variety of defects or shortcomings have been held valid 40_tc_770 in regard to the filing of a nftl sec_6320 requires the cdp_notice to include the amount of the unpaid tax a statement informing the taxpayer of his right to request a hearing within the calendar day period commencing on the day after the 5th business_day following the filing of the nftl the administrative appeals available to the taxpayer and procedures related to such appeals and the i r c provisions and procedures governing releases of liens on property the implementing regulations basically mirror the statue in describing what must be included in cdp notices relating to nftls and levies sec_301_6320-1 q-a10 and a-a10 and a q-a6 and a-a6 gl-101310-08 ninety-day_letter valid even though it listed deficiencies different than ones in agent’s proposed report attached to 30-day_letter 472_f2d_867 6th cir notice listing one incorrect period valid when it correctly covered taxpayer’s final period 961_f2d_1 1st cir cert_denied 506_us_891 113_sct_261 failure to include i r c section and factual basis for deficiency did not deprive taxpayer of information necessary to contest deficiency in court byk v commissioner t c memo because date of mailing of deficiency_notice was established fact that notice contained erroneous date did not make it invalid a deficiency_notice is sufficient if it advises the person who is to pay the deficiency that the commissioner intends to assess him and gives him the opportunity to contest it in court 88_f2d_650 2d cir in our opinion the courts will uphold a cdp_notice which names the single-owner of a disregarded llc and the ein of such llc in connection with tax_liabilities owed by the single owner as noted above the relevant treasury regulations sec_301 a q-a10 and a-a10 and a q-a6 and a-a6 don’t require any identification_number of the taxpayer in a cdp_notice rather parroting sec_6330 these state that the service must notify the person of the amount of unpaid tax his or her right to request a cdp hearing and brief descriptions of the code sections authorizing levies alternatives that could prevent levy available administrative appeals and in the case of nftls a description of release of lien provisions and property redemptions so long as the cdp_notice accurately lists the person from whom the service seeks to collect the tax in this case the single-owner of an llc the amount of unpaid tax and other information required by the regulation and the statute it will be difficult for such person to argue that he was prejudiced or mislead by the inclusion of the llc’s ein on the notice indianapolis baptist temple supra assessment made against unincorporated religious society valid notwithstanding that assessment used ein of defunct predecessor_corporation in the absence of a legal requirement the courts have uniformly refused to require the service to include social_security numbers in its notices gongaware supra moore supra noting that sec_6109 which requires the social_security_number as the identifying number of an individual applies only when a taxpayer is required by statute or regulation to submit a return or statement and not to the service’s identification of a taxpayer for assessment purposes see also spearing tool and manufacturing co inc v crestmark bank 412_f3d_653 6th cir cert_denied 127_sct_41 166_led_18 service not required to perfectly identify taxpayer in lien notice finally you noted that the irm requires the name and social_security_number of the single-member owner not the ein of the llc in respect to a notice_of_levy irm initially we note that neither sec_6331 nor the implementing regulation requires that the taxpayer’s identification_number be included on a notice of neither sec_6212 nor the implementing regulation sec_301_6212-1 require a taxpayer’s identification_number on a notice_of_deficiency gl-101310-08 levy sec_301_6331-1 even though the irm expressly states that the owner’s name and identification_number and not the ein of the llc must be included in a notice_of_levy this gives the taxpayer no rights and does not impact the requirements for a cdp_notice issued pursuant to sec_6320 or sec_6330 366_fsupp2d_284 d md the irs service manual is not binding authority on the court or the irs miller v commissioner t c memo service’s procedural rules contained in irm were directory not mandatory is a written request for a collection_due_process_hearing form which includes the single-owner’s name and ein of the llc but not the social_security_number of the single-owner valid sec_6320 and b and a and b provide the person against whom the service intends to collect tax_liabilities with the right to request a cdp hearing but do not specify what information must be included in the hearing request the implementing regulations for both liens and levies require the taxpayer to include his identifying number in the written cdp hearing request sec_301_6320-1 q-c1 and a-c1 governs hearing requests when the service files a nftl this states in part q-c1 what must a taxpayer do to obtain a cdp hearing a-c1 i the taxpayer must make a request in writing for a cdp hearing the request for a cdp hearing shall include the information and signature specified in a-c1 ii of this paragraph c see a-d7 and a-d8 of paragraph d ii the written request for a cdp hearing must be dated and must include the following a the taxpayer’s name address daytime telephone number if any and taxpayer_identification_number eg ssn itin or ein b the type of tax involved c the tax period at issue iii if the irs receives a timely written request for a cdp hearing that does not satisfy the requirements set forth in a-c1 ii of this paragraph c the irs will make a reasonable attempt to contact the taxpayer and request that the taxpayer comply with the unsatisfied requirements the taxpayer must perfect any timely request for a cdp hearing that does not satisfy the gl-101310-08 requirements set forth in a-c1 ii of this paragraph c within a reasonable period of time after a request from the irs sec_301_6320-1 q-c1 and a-c1 i - iii emphasis added under these provisions if a single owner of a disregarded llc makes a written request for a cdp hearing he is required to include his identifying number which for a natural_person is his social_security_number if he fails to include this and lists only the ein of the llc under the regulations the cdp hearing request is invalid unless the taxpayer corrects the deficiency in such request within a reasonable_time period after being contacted by the service sec_6109 expressly provides that a person must include his identifying number in returns statements or other documents when required by regulation in order to properly identify such person thus the regulatory provisions requiring the identification_number of the taxpayer in a written cdp hearing request have the support of the i r c case development hazards and other considerations --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- --------------------------------------------- this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call --------------------- if you have any further questions the regulatory provision stating the requirements for making a request for a cdp hearing in connection with a proposed levy is essentially the same as that for liens sec_301_6330-1 q-c1 and a-c1
